Citation Nr: 1641420	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  07-13 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee disability, to include status post total knee replacement.


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney at Law


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1948 to September 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2009, the Board remanded the case for additional development and in November 2009 denied service connection for a right knee disability.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in November 2010, on the basis of a Joint Motion for Remand (JMR), vacated the Board's November 2009 denial and remanded the matter to the Board for further action.

In March 2011, the Board remanded the case for additional development and in March 2012 denied the claim of service connection for a right knee disability. 

The Veteran appealed the Board's decision to the Court which, in April 2013, on the basis of a March 2013 JMR, vacated the Board's March 2012 denial and remanded the matter to the Board for further action.

In June 2014, the Board remanded the claim for further development.

In February 2016, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901, which was received in July 2016.  Subsequently, the Veteran and his representative were furnished a copy of such opinion in July 2016, with a notification letter informing him that he had 60 days from the date of the letter to review the medical opinion and send VA any additional evidence or argument.  See 38 C.F.R. § 20.903.  In September 2016, the Veteran's representative submitted additional argument, along with a waiver of RO consideration of such argument.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The Veteran's right knee disability manifested more than one year after separation from service, and is not shown to be causally or etiologically related to an in-service event, injury, or disease.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Service Connection-Right Knee Disability

The Veteran contends that service connection is warranted because his current right knee problems are related to his right knee pain that was caused by repeated stress in service and is noted in his service treatment records (STRs).  He further contends that, since service, he self-medicated his right knee pain and swelling for years before seeking professional treatment.  He also asserts that he submitted articles supporting his contentions.  The Veteran's representative contends that the July 2016 VHA opinion is inadequate primarily because the Veteran's lay testimony was not considered.

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis, manifesting to a compensable degree within one year of service, were incurred in service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Facts and Analysis

The Board notes that September 2005 private treatment records show that the Veteran had a diagnosis of osteoarthritis of the right knee, for which the Veteran had an elective total knee replacement, having failed nonoperative management.  Thus, the Veteran has the claimed current disability.  

On his October 2005 claim form, the Veteran asserts that, after leaving service, his right knee would give him pain and would swell and that he just took pain medication until the pain medication would no longer work.  Additionally, in his March 2006 notice of disagreement, the Veteran contends that his STRs show that his right knee pain and swelling was due to rheumatism.

The Veteran's STRs include records of right knee treatment, to include x-rays.  An August 1951 reenlistment examination shows normal lower extremities.  An April 1952 STR reveals that the Veteran had a painful right knee, but physical examination and x-rays at that time were negative.  An x-ray report from April 1952 shows that the Veteran had a history of off and on pain in the right knee with no swelling or history of injury, and the x-rays were negative.  A September 1953 separation examination shows that the Veteran complained of right knee pain since 1950, on extreme flexion, not severe, not requiring any medication, and relieved on extension.  Additionally, that separation examination notes that x-ray studies from last week revealed no pathology.  Specifically, an August 1953 x-ray report showed a small oval area of calcific density, reported to probably be calcification in a tendon or a loose body.  Also, the Veteran reported no arthritis or rheumatism or bone, joint, or other deformity, or "trick" or locked knee on a September 1953 report of medical history, and the separation examination showed normal lower extremities.  Despite the Veteran's assertions, review of the Veteran's STRs does not show any notations of right knee rheumatism.

Arthritis of the right knee is not shown during service based on the contemporaneous records, including multiple x-ray studies.  Moreover, the evidence does not sufficiently show that arthritis manifested within a year of service.  However, the evidence shows that the Veteran experienced some type of injury or event pertaining to the right knee that resulted in right knee problems.  Accordingly, this case turns on the nexus element of service connection.

The next treatment record for the Veteran's right knee is dated in 2003, which is 50 years after service.  A long time period without symptoms may be a factor in analyzing the claim.  The Veteran contends that, while there may be no treatment records during that time period, he self-medicated his right knee pain and swelling for years before seeking professional treatment; thus, he contends that there is a continuity of symptomatology or the experiencing of recurrent symptoms for those 50 years.

An August 2003 post-service private treatment record shows that the Veteran complained of right knee problems increasing since June of that year, with swelling and limited motion.  The treatment provider also indicated that the Veteran had been aware of an arthritic condition.  A June 2005 treatment record from the same private physician shows that the Veteran had an intraarticular injection in May and that total knee arthroplasty was considered.  Treatment records from another private physician show that the Veteran underwent a total right knee replacement in September 2005, and the preoperative and postoperative diagnosis was osteoarthritis of the knee.

A report of a history of right knee problems since June 2003 can weigh against the claim because it implies a history that does not go back 50 years.  However, since the Veteran indicated the problems had increased since that time, it can also imply a longer history, but that it had only more recently worsened.  Thus, that is not dispositive to the claim.  Nevertheless, common sense of a lay person would expect that the Veteran would report his history of a right knee service injury and problems ever since to his treatment providers, particularly if the treatment resulted in a total knee replacement, which a lay person knows to be a serious operation.  The Board also knows this to be a serious operation as a 100 percent rating is assigned for one year when they occur for a service-connected disability.  So an absence of a report to a treatment provider at that time in 2003 when a claim was not being sought does weigh against the claim and a theory of a continuity of symptomatology.

In March 2006, the Veteran submitted medical articles from medical sources on the internet discussing the causes, symptoms, and treatment for arthritis of the knee and knee pain.  

In view of VA's duty to assist being triggered, the Veteran has been afforded VA examinations and medical opinions to address the medical circumstances of the case for the aspects that are too complex for a lay person.  The three examinations were in February 2007, December 2011, and June 2014.

In the February 2007 VA examination report, the examiner (VA physician) noted that the Veteran reported having a sudden onset of sharp pain in his right knee in 1949 or 1950, being told that he had a weak knee by a military physician, and not having any trauma or injury to his right knee.  The Veteran also reported being prescribed over-the-counter aspirin and a diet for weight loss, and the Veteran complained of right knee pain about once a month since experiencing the in-service right knee pain.  The examiner noted the Veteran's April 1952 treatment report during service, his August 1953 x-ray report, and his September 1953 separation examination report.  Following service, the Veteran denied any trauma or injury to his right knee.  Following a physical examination and x-rays of the right knee, the examiner opined that the Veteran's right knee condition was not the result of any injury/trauma during service.  The examiner noted that the Veteran had developed osteoarthritis in both knees and severe symptoms of osteoarthritis.  Therefore, it was his opinion that it was less likely as not that the Veteran's right knee condition is caused by, or related to, his military service.  More likely etiologies for his diagnosis are the more common etiologies of osteoarthritis including age, obesity, deconditioning, heredity, ethnicity, and concomitant health issues.  Finally, the examiner noted that the Veteran had concomitant health issues that posed a higher risk for the development of osteoarthritis, such as chronic kidney disease, secondary hyperparathyroidism, and hypothyroidism.

The February 2007 VA opinion weighs against the nexus element of the claim.  The examiner considered the Veteran's history, the results of the in-service examinations and tests, the lack of any trauma, the many other likely etiologies, and the fact that there is arthritis in both knees.  The opinion is consistent with the Veteran's history and the evidence in the file, and informs the Board of the medical aspects of the case.  The opinion may not be perfect.  The November 2010 JMR found that the examiner did not expressly discuss the findings of the 1953 x-ray report even though the report was referenced, the examiner did not have the best phraseology and the articles were not considered.  The November 2010 JMR is the law of the case so the Board does not accord to the February 2007 opinion such evidentiary weight so as to be dispositive in the case.  However, given its comprehensive and persuasive explanation, the February 2007 opinion retains some evidentiary value in weighing against a nexus in this case.

In April 2008, the Veteran submitted another medical article discussing osteoarthritis.  Among other things, the articles he submitted note that the exact cause of osteoarthritis is not known, but factors include being overweight, the aging process, joint injury or stress, heredity, and muscle weakness.

After the November 2010 JMR, the Veteran was then afforded the December 2011 VA examination.  The examiner (VA physician's assistant) noted a review of the Veteran's claims file.  Additionally, the examiner noted a review of the August 1953 x-ray and September 1953 separation examination.  Following a physical examination and review of medical imaging reports, the examiner opined that the Veteran's right knee condition is less likely than not incurred in or caused by the in-service injury.  The rationale provided for this opinion was essentially that the Veteran's record is silent for approximately 50 years regarding his right knee.  Regarding the 1953 x-rays, the examiner opined that the radiologist was confused as to opacity on radiograph of a loose body versus calcific density on a ligament when reading the radiograph in August 1953.  The examiner noted, "We will never know exactly what was on the film."  Further, the Veteran separated from service in September 1953, and there is no other report of right knee issues until September 2003, which was 50 years later.  The examiner also reported that there is no evidence of continual lineage alterations or injury to the right knee after service and no change in gait or stance status.  The examiner concluded that the Veteran's current right knee condition was not caused by or the result of the right knee complaints noted during the Veteran's active duty.

The Board finds that the December 2011 medical opinion adds to the evidence against the nexus element of the claim.  The examiner commented on the circumstances and relevance of the 1953 x-ray report.  The examiner also commented on the importance of the time period between separation from service and the 2003 complaint, and implied that he would have expected a different medical history if there was a relationship to service.  Moreover, the examiner noted the importance of no change in gait or stance.  This opinion may also not be perfect.  The March 2013 JMR pointed out that the examiner did not discuss the Veteran's articles, which was one of the things the Board has requested.  The JMR did not otherwise raise any issue with the adequacy of the opinion.  So the Board does not accord to the December 2011 opinion such evidentiary weight so as to be dispositive in the case.  However, given its comprehensive and persuasive explanation, like the February 2007 opinion, the December 2011 opinion retains some evidentiary value in weighing against a nexus in this case.

After the March 2013 JMR, the Veteran was then afforded the June 2014 VA examination.  Similar to the previous VA examiners, the June 2014 examiner provided a negative nexus opinion.  The June 2014 examiner noted that the Veteran reported first noting right knee effusion in 1996 or 1998 and had aspiration and x-ray studies privately completed, but the examiner also noted that the first evidence of post-service right knee treatment is dated in 2003.  After conducting a physical examination, the examiner concluded that he sees no nexus between the Veteran's current right knee condition and his service complaints, and he sees no reason to change the previous VA examiners' nexus opinions.

Additionally, the June 2014 examiner stated that he is a Board-certified orthopedic surgeon who conducted a thorough review of the evidence.  Specifically, the examiner noted that the Veteran's records are silent with respect to right knee treatment for a period of approximately 50 years that would document continued complaints or treatment.  Also, the examiner addressed the Veteran's contention regarding self-treatment and stated that during the Veteran's reported 25 years of service as a Veterans Service Officer, the Veteran would have been very aware of the need to report problems timely but did not do so until 2003.

Regarding the Veteran's STRs showing right knee treatment, the examiner noted that the Veteran denied problems with his knees at the time of separation and reenlistment in 1951.  The examiner also specifically addressed the in-service x-rays stating that the description of such x-rays match the description of a current, June 2014 x-ray, which the examiner personally reviewed.  The examiner noted that the radiologist did not even report an ossification center in the lateral head of the gastroc tendon as an abnormality, and accordingly, the examiner concluded that such x-ray finding reflects a normal ossification center.  The examiner provided a citation to bolster such conclusion.

The examiner also commented on the August 2003 private treatment record, stating that the note shows a subjective history from the Veteran indicating that his right knee problems could have started in June of that year because such record shows a history of increasing right knee problems since June.

Finally, the June 2014 examiner commented on the Veteran's submitted articles.  The examiner stated that such medical articles relate to osteoarthritis but did not provided any further information relating to his medical opinion and did not address a possible nexus.  

The Board accords significant evidentiary weight to the June 2014 opinion regarding the nexus element of the claim.  The examiner discussed every aspect of the case and provided persuasive explanations for the opinion.  The examiner considered the in-service treatment, the in-service x-rays, the implications of the time period prior to post-service complaints and treatment, and the treatment itself.  The examiner also commented on the medical articles and indicated that they did not change the outcome of the opinion.

At this point, the competent medical opinion evidence weighs against a nexus in this case.  Given VA's duty to assist, and to provide the Veteran with every opportunity, the Board requested another expert medical opinion, which was received in July 2016 by another VA orthopedic surgeon.

The Board acknowledges that the Veteran's representative, in a September 2016 statement, commented that the Board's questions to the VHA expert were not provided to her or the Veteran.  In the February 2016 VHA request, the Board asked the expert to opine on whether it is at least as likely as not that the Veteran's current right knee disability had its onset during or is otherwise related to service, to include whether arthritis had its onset within one year after service; and to address the medical articles submitted by the Veteran, with a complete rationale or explanation for any opinion reached, even if the articles are not relative to the etiology of the Veteran's knee disability.  This was similar to the prior questions asked by the Board to examiners.

The VHA opinion was received in July 2016, and such opinion, once again, provided a negative nexus opinion.  The expert stated that it is highly unlikely that the Veteran's right knee disability is service-connected.  Specifically, at the time of discharge, he was evaluated for right knee pain on terminal flexion on the physical exam, to include x-ray of the right knee, which was recorded as normal, indicating a normal right knee.  The expert stated that there was no evidence to support that arthritis was present at that time and that the Veteran's current right knee arthritis is degenerative in nature and most likely related to wear and common usage.  Furthermore, the expert stated that the medical articles submitted by the Veteran are nonspecific in nature, refer to degenerative arthritis in general, and are not relative to the etiology of the Veteran's knee disability.  Finally, the expert concluded that, based on his review, the Veteran's right knee disability is not service-connected.

The July 2016 medical opinion also weights against a nexus in this case.  It is persuasive and unequivocal.  Four medical opinions by experts (physician, physician's assistant, and two orthopedic surgeons) did not find that there is at least as likely as not a relationship between the Veteran's current right knee disability and his military service.  In fact, the July 2016 opinion characterizes the chances as highly unlikely.  All of the aspects of the case are considered throughout the four opinions.

Additionally, the concerns of the JMRs have been addressed.  The opinions subsequent to the 2007 opinion more thoroughly considered the in-service x-rays and provided better-written phrases.  Notably, the orthopedic surgeons did not seem to find the medical articles very important for making their medical determinations.  The internet articles, such as from Mayo Clinic, appear to relate the basics of arthritis to the lay public, which is useful information, but does not address the circumstances of the Veteran's case.  Additionally, the orthopedic surgeons likely have more expertise and knowledge of arthritis than what is set forth in the general internet articles for public consumption.

A veteran bears the evidentiary burden to establish all material elements of a claim.  See 38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  Unlike many areas of law, the claimant in the VA benefits system, however, has the burden of persuasion only to an equipoise standard or an "equality of the evidence" standard with the help of VA in developing the claim.  See Skoczen v. Shinseki, 564 F.3d 1319, 1324 (Fed. Cir. 2009) (citing 38 U.S.C.A. § 5107(b)).  Here, the Veteran has not met this burden with respect to the nexus element of the claim, even with VA assistance of obtaining four medical opinions in this case.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim of service connection for a right knee disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board will further address the contentions that the medical opinions are inadequate and that lay evidence is not being considered.

First, the Board finds that the medical opinions are adequate, and while the February 2007 and December 2011 may be not entirely sufficient on their own given the JMRs, those concerns are adequately alleviated by the June 2014 and July 2016 opinions.  These opinions are not like the opinion in Barr where the claim cannot be decided and another opinion is warranted.  Additionally, the opinions do consider the medical history, describe the disability in detail and fully inform the Board's decision, so Stefl does not work against deciding the claim.  Moreover, the conclusions of the medical experts were not without supporting data or an explanation connecting the two, so Nieves-Rodriguez does not require a new opinion.  Instead, these opinions sufficiently inform the Board regarding the salient issue of a nexus.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (stating that a medical opinion must "sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.").  No additional opinion evidence is necessary in this case.

Next, the medical opinions and the Board have considered the lay evidence in this case.  According to Jandreau and Davidson, medical evidence is not categorically required to establish an element of the claim, including the nexus element.  Here, the Board is not categorically rejecting lay evidence, but instead finds that it is not sufficient to substantiate the claim.  Although the Veteran believes that he suffers from a current right knee condition that is related to his military service, to include his right knee complaints recorded in his STRs, there is no indication that he has specialized training sufficient to render a competent opinion on the matter as such opinion requires medical expertise in this case due to its complex nature.  Accordingly, his opinion regarding the etiology of his right knee condition is not competent evidence and is afforded no probative weight for the question of whether remote arthritis and knee replacement is related to problems 50 years earlier.

The Board also considered the Veteran's contention that he self-treated his right knee condition over the years and that should constitute a nexus.  However, as stated in the March 2012 decision, the Board finds such assertion not to be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  In the instant case, the Board finds such contention not to be credible as it is outweighed by the remainder of the evidence of record, and is inconsistent with the medical history.

In this regard, the Veteran's contention, that his right condition started with is in-service right knee complaints and continued since then, is contradicted by his contemporaneous in-service reenlistment and separation examinations that revealed no knee abnormalities upon clinical evaluation.  Furthermore, in the accompanying report of medical history, the Veteran specifically denied having any knee conditions.  Despite the Veteran's contention that he sought medical treatment earlier (see June 2014 VA examination report, showing that the Veteran indicated seeking right knee treatment in 1996 or 1998), the evidence shows that the Veteran did not seek professional treatment for his right knee until 2003, 50 years after his separation from service, which is a fact noted by multiple VA examiners and considered important.

Therefore, in light of the conflicting evidence of record and the circumstances surrounding the Veteran's assertions, the Board finds the Veteran's contentions that he sought right knee treatment prior to 2003, or at least 1996 or 1998, not to be credible and, as such, accords it no probative weight.  Moreover, the Veteran had the opportunity to submit evidence to support such contention, but instead, on multiple occasions indicated that he does not have anything more to submit.  See, e.g., August 2016 medical opinion response form.  Additionally, as noted by the June 2014 examiner, because the Veteran worked for many years as a Veterans Service Officer, he would have been aware of the importance of timely documenting treatment for any potentially service-connected conditions, yet no such treatment evidence has been submitted.  For these and the other reasons set forth above, the Board does not find that lay evidence establishes a nexus in this case.

In sum, the nexus element of the claim is not met, and service connection is not warranted for a right knee disability.


ORDER

Service connection for a right knee disability, to include status post total knee replacement, is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


